FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT McDONALD, Jr.,                            No. 11-15440

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00781-JAT

  v.
                                                 MEMORANDUM *
CORRECTIONS CORPORATION OF
AMERICA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Robert McDonald, Jr., appeals pro se from the district court’s summary

judgment in his employment action alleging, among other claims, disability

discrimination and retaliation under the Americans with Disabilities Act. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s decision to permit successive summary judgment motions.

Hoffman v. Tonnemacher, 593 F.3d 908, 911-12 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by granting defendant leave to

file a second motion for summary judgment because the first motion for summary

judgment was resolved by stipulation, not the district court, and because the second

motion was neither frivolous nor repetitive. See id. at 911 (“[A]llowing a party to

file a second motion for summary judgment is logical, and it fosters the ‘just,

speedy, and inexpensive’ resolution of suits. . . . [However,] district courts retain

discretion to ‘weed out frivolous or simply repetitive motions.’” (citations

omitted)).

      McDonald’s remaining contentions, including those concerning prejudice to

him, are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           2                                      11-15440